                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 1 of 10 Page ID #:1


            1       JOSEPH P. BUSCH, SBN 70340
                    jbusch@apjuris.com
            2       CHRISTOPHER L. PITET, SBN 196861
                    cpitet@apjuris.com
            3
                    ADKISSON PITET LLP
            4       100 Bayview Circle, Suite 210
                    Newport Beach, California 92660
            5       Telephone: (949) 502-7755
                    Facsimile: (949) 502-7762
            6
                    Attorneys for Plaintiff
            7       JEAN-FRANCOIS JOMPHE
            8
                                           UNITED STATES DISTRICT COURT
            9
                                          CENTRAL DISTRICT OF CALIFORNIA
          10
                                                  SOUTHERN DIVISION
          11

          12

          13        JEAN-FRANCOIS JOMPHE, an                CASE NO.
                    individual,
          14
                                     Plaintiff,             COMPLAINT FOR:
          15

          16             v.                                 (1)   BATTERY; AND
                                                            (2)   INTENTIONAL INFLICTION OF
          17        AMERICAN AIRLINES, INC., a                    EMOTIONAL DISTRESS
                    Delaware corporation; MARIO
          18        LABAULT, an individual; and DOES
                    1 through 10, inclusive,
          19                                                DEMAND FOR JURY TRIAL
                                     Defendants.
          20

          21

          22

          23

          24

          25

          26

          27

          28

Adkisson Pitet
LLP
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 2 of 10 Page ID #:2


            1             Plaintiff Jean-Francois Jomphe alleges as follows:

            2                                             I.

            3                                       INTRODUCTION

            4             1.   There have been many news reports lately about passengers

            5       behaving badly on commercial airline flights.         The seeming rise in

            6       these cases is unquestionably regrettable.         This case, however,

            7       arises from conduct on commercial flights that often does not make

            8       the news – extreme and outrageous conduct by out-of-control flight

            9       attendants.

          10              2.   On the morning of July 22, 2021, Plaintiff Jean-Francois

          11        Jomphe (“Jomphe”), a former professional ice hockey player with the

          12        Anaheim Ducks, was the victim of an unprovoked battery by Defendant

          13        Mario Labault, one of Defendant American Airlines, Inc.’s (“AA”)

          14        flight attendants.     And to make matters worse, following the

          15        battery, the flight attendant caused Jomphe to be removed from the

          16        flight by presumably making a false report to the flight’s captain

          17        about Jomphe (likely some fabricated claim that he was being

          18        “disruptive”).

          19              3.   By this Complaint, Jomphe seeks to recover the damages

          20        that he has suffered as a result of the unprovoked battery.           He

          21        also seeks to recover damages from the embarrassment and extreme

          22        inconvenience that resulted from his removal from the flight

          23        without justification.     Finally, Jomphe seeks an award of punitive

          24        damages to punish Defendants for their conduct and deter them from

          25        engaging in similar conduct in the future.

          26        ///

          27        ///

          28        ///

Adkisson Pitet
LLP
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 3 of 10 Page ID #:3


            1                                            II.

            2                                        THE PARTIES

            3            4.    Plaintiff Jomphe is, and at all times material to this

            4       action was, a citizen of the State of California residing in Ladera

            5       Ranch, Orange County, California.

            6            5.    Plaintiff Jomphe is informed and believes, and based

            7       thereon alleges, that Defendant AA is, and at all times material to

            8       this action was, a Delaware corporation with its principal place of

            9       business in Forth Worth, Texas.

          10             6.    Plaintiff Jomphe is informed and believes, and based

          11        thereon alleges, that Defendant Labault is a citizen of Maryland

          12        residing in Upper Marlboro, Maryland.

          13                                             III.

          14                                  JURISDICTION AND VENUE

          15             7.    This Court has jurisdiction over the subject matter of

          16        this action under 28 U.S.C. § 1332(a), in that the matter in

          17        controversy in this action exceeds the sum of $75,000, exclusive of

          18        interest and costs, and is between citizens of different states.

          19             8.    Venue lies in the Central District of California under 28

          20        U.S.C. § 1391(b)(3), in that venue does not exist under any other

          21        recognized grounds (e.g, defendant’s residence) and AA is subject

          22        to the Court’s personal jurisdiction.

          23                                             IV.

          24                             ALLEGATIONS COMMON TO ALL CLAIMS

          25        A.   The Parties

          26             9.    Jomphe is a former professional ice hockey player for the

          27        Anaheim Ducks and other teams in the National Hockey League.

          28        Today, he is an established businessman and was in the course of

Adkisson Pitet
LLP

                                                          3
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 4 of 10 Page ID #:4


            1       traveling for business on the day when the events at issue in this

            2       action occurred.

            3            10.   AA’s primary business activity is the operation of a

            4       major network carrier, providing scheduled air transportation for

            5       passengers and cargo.     As of December 31, 2020, AA operated 855

            6       mainline aircraft supported by its regional airline subsidiaries

            7       and third-party regional carriers, which operated an additional 544

            8       regional aircraft.

            9            11.   Jomphe is informed and believes, and based thereon

          10        alleges, that Labault is an AA flight attendant and was acting

          11        within the course and scope of his duties as an AA flight attendant

          12        when the conduct at issue in this action occurred.

          13        B.   The Unprovoked Battery

          14             12.   On July 22, 2021, at approximately 6:15 a.m., Jomphe was

          15        a passenger on AA flight 2005, which was a regularly scheduled

          16        flight from Kansas City, Missouri to Phoenix, Arizona.           Jomphe was

          17        flying to Phoenix because that is the location of his company’s

          18        corporate headquarters.

          19             13.   Prior to departure, Jomphe was in his assigned seat and,

          20        due to recent leg surgery, was resting his foot on the bulkhead

          21        wall.   All of a sudden, and without provocation, flight attendant

          22        Labault hit Jomphe very hard on his left shoulder, telling him to

          23        remove his foot from the bulkhead wall.        Despite the fact that he

          24        had been flying with AA for business on a weekly basis and had

          25        frequently rested his leg on the bulkhead wall (he typically books

          26        the same seat) without incident, Jomphe immediately complied with

          27        Labault’s demand.

          28

Adkisson Pitet
LLP

                                                          4
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 5 of 10 Page ID #:5


            1            14.   After he removed his foot from the bulkhead wall, Jomphe

            2       asked Labault why he was being asked to remove his foot from the

            3       wall.   Jomphe explained that he had flown with AA 66 times in the

            4       past year and had never had problems with resting his feet on the

            5       bulkhead wall.    Jomphe also explained that he had recently had leg

            6       surgery and needed to rest his foot on the wall to avoid blood

            7       clots and discomfort.     In response to Jomphe’s simple question,

            8       Labault responded rudely, “because I said so.”         Labault then walked

            9       away.

          10        C.   AA Removes Jomphe From the Flight

          11             15.   About five minutes later, AA employee Juan Carlos Rivera

          12        (“Rivera”) approached Jomphe at his seat and asked Jomphe to come

          13        speak with him outside of the plane.         Jomphe immediately complied

          14        with the request and exited the plane with Rivera.

          15             16.   After Rivera and Jomphe exited the plane, Rivera advised

          16        Jomphe that he was being removed from the flight.          When Jomphe

          17        asked why he was being removed from the flight, Rivera initially

          18        told him that the captain of the flight and Labault did not want

          19        him on the plane.     Rivera then stated that Jomphe was being removed

          20        from the flight because “he did not respect Federal Aviation

          21        Administration rules.”

          22             17.   Jomphe tried to explain to Rivera that he could not

          23        understand why he was being removed from the flight as he had done

          24        nothing wrong.    He also explained that if he were to be removed

          25        from the flight, his company’s business would be severely disrupted

          26        given his work schedule that day.         Unfortunately, Jomphe’s

          27        explanation was not successful.       It was abundantly clear that

          28        Labault had provided false information to the flight’s captain, who

Adkisson Pitet
LLP

                                                          5
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 6 of 10 Page ID #:6


            1       then made the decision to have Jomphe removed from the flight.

            2       That decision was final, and there was no changing it.

            3       D.    The Resulting Disruption to Jomphe’s Business

            4             18.   After being removed from the flight, AA booked Jomphe on

            5       a flight from Kansas City to Dallas, Texas, and then from Dallas to

            6       Orange County, California.      Although Jomphe needed to be in Phoenix

            7       that day, AA apparently had no other suitable flights to Phoenix.

            8             19.   As a result of being removed from his flight from Kansas

            9       City to Phoenix and having to fly to Orange County instead, Jomphe

          10        missed all of his scheduled business meetings for the day, which

          11        caused serious disruption to his company’s business.

          12              20.   As a result of the unprovoked battery and unwarranted

          13        removal from AA flight 2005, Jomphe has suffered damages in the

          14        form of physical pain to his left shoulder, extreme embarrassment

          15        and emotional distress and substantial damage to his company’s

          16        business, all of which he seeks to recover from Defendants.

          17                                              V.

          18                                  FIRST CLAIM FOR BATTERY

          19                                 (Against All Defendants)

          20              21.   Jomphe refers to and incorporates by reference the

          21        allegations contained in paragraphs 1 through 20 of this Complaint

          22        as though fully set forth herein.

          23              22.   On July 22, 2021, at approximately 6:15 a.m., Jomphe was

          24        a passenger on AA flight 2005, which was a regularly scheduled

          25        flight from Kansas City, Missouri to Phoenix, Arizona.           Jomphe was

          26        flying to Phoenix because that is the location of his company’s

          27        corporate headquarters.

          28        ///

Adkisson Pitet
LLP

                                                          6
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 7 of 10 Page ID #:7


            1             23.   Prior to departure, Jomphe was in his assigned seat and,

            2       due to recent leg surgery, was resting is foot on the bulkhead

            3       wall.   All of a sudden, and without provocation, flight attendant

            4       Labault hit Jomphe very hard on his left shoulder, telling him to

            5       remove his foot from the bulkhead wall.        Despite the fact that he

            6       had been flying with AA for business on a weekly basis and had

            7       frequently rested his leg on the bulkhead wall (he typically books

            8       the same seat) without incident, Jomphe immediately complied with

            9       Labault’s demand.

          10              24.   Defendant Labault intended to cause and did cause a

          11        harmful contact with Plaintiff’s person.

          12              25.   Plaintiff did not consent to Labault’s act.

          13              26.   At the time of the unlawful contact, Labault was acting

          14        in the course and scope of his duties as a flight attendant for

          15        Defendant AA.    Therefore, AA is liable for Labault’s conduct.

          16              27.   As a direct and proximate result of the aforementioned

          17        conduct of Defendants, Plaintiff has been damaged in an amount to

          18        be proven at trial, but in no event less than $100,000.

          19              28.   In committing the acts described in this Complaint,

          20        Defendants were guilty of oppression, fraud or malice.           As a

          21        result, Plaintiff is entitled to an award of exemplary or punitive

          22        damages.

          23        ///

          24        ///

          25        ///

          26        ///

          27        ///

          28        ///

Adkisson Pitet
LLP

                                                          7
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 8 of 10 Page ID #:8


            1                                            VI.

            2                  SECOND CLAIM FOR INTENTIONAL INFLICTION OF EMOTIONAL

            3                                         DISTRESS

            4                                (Against All Defendants)

            5            29.     Jomphe refers to and incorporates by reference the

            6       allegations contained in paragraphs 1 through 28 of this Complaint

            7       as though fully set forth herein.

            8            30.     Defendants’ battery of Plaintiff and subsequent removal

            9       from AA flight 2005 was intentional, outrageous, malicious and done

          10        with ill will and with the intent of causing Plaintiff to suffer

          11        humiliating mental anguish, and emotional and physical distress.

          12             31.     Defendants’ conduct was so severe and outrageous that as

          13        a proximate result Plaintiff suffered humiliation, mental anguish

          14        and emotional and physical distress.

          15             32.     As a direct and proximate result of the aforementioned

          16        conduct of Defendants, Plaintiff has been damaged in an amount to

          17        be proven at trial, but in no event less than $100,000.

          18             33.     In committing the acts described in this Complaint,

          19        Defendants were guilty of oppression, fraud or malice.           As a

          20        result, Plaintiff is entitled to an award of exemplary or punitive

          21        damages.

          22                                     PRAYER FOR RELIEF

          23             Wherefore, Jomphe prays for judgment as follows:

          24             1.      For compensatory damages an amount to be proven at trial,

          25        but in no event less than $100,000;

          26             2.      For exemplary damages, according to proof;

          27             3.      For his costs of suit incurred herein, including his

          28        actual attorneys' fees;

Adkisson Pitet
LLP

                                                          8
                 Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 9 of 10 Page ID #:9


            1            4.     For prejudgment and post judgment interest at the legal

            2       rate on all sums awarded; and

            3            5.     For such other and further legal, equitable or other

            4       relief as this Court may deem just and proper.

            5
                    Dated:    September 7, 2021       JOSEPH P. BUSCH III
            6                                         CHRISTOPHER L. PITET
                                                      ADKISSON PITET LLP
            7

            8
                                                      By:       __/s/ Christopher L. Pitet____
            9                                                       Christopher L. Pitet
          10                                          Attorneys for Plaintiff
                                                      JEAN-FRANCOIS JOMPHE
          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Adkisson Pitet
LLP

                                                            9
            Case 8:21-cv-01458-DOC-ADS Document 1 Filed 09/07/21 Page 10 of 10 Page ID #:10


            1                              DEMAND FOR JURY TRIAL

            2         Plaintiff Jean-Francois Jomphe hereby demands a trial by jury

            3    on all issues triable by a jury as provided by Rule 38(a) of the

            4    Federal Rules of Civil Procedure.

            5
                 Dated:   September 7, 2021       JOSEPH P. BUSCH III
            6
                                                  CHRISTOPHER L. PITET
            7                                     ADKISSON PITET LLP

            8

            9                                     By:    ____/s/ Christopher L. Pitet____
                                                             Christopher L. Pitet
          10
                                                  Attorneys for Plaintiff
          11                                      JEAN-FRANCOIS JOMPHE

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Adkisson Pitet
LLP

                                                        10
